Motion to set aside proceedings for irregularity. The suit in this case was on a bond given as security for costs, executed by a non-resident plaintiff. The defendant moved to set aside the proceedings, on the ground that the suit was commenced on the bond which had been filed in the clerk’s office', without previous leave obtained from the court. The motion was denied, with costs, the Chief Justice saying that previous leave to commence the suit was not necessary; it only being incumbent upon the plaintiff to ■ shew that the bond was* forfeited, to entitle him to sustain his action-.